Citation Nr: 1004396	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical disc disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar disc disease with arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
chest pain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.

5.  Entitlement to an initial compensable evaluation for 
sinusitis and allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active duty service from June 1979 to 
December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision granted service connection 
and assigned a 20 percent disability evaluation for cervical 
disc disease; a 10 percent disability evaluation for lumbar 
disc disease with arthritis; a 10 percent disability 
evaluation for GERD; a 10 percent disability evaluation for 
asthma; a noncompensable evaluation for asthma; a 
noncompensable evaluation for sinusitis; a noncompensable 
evaluation for allergic rhinitis; and, a noncompensable 
evaluation for bilateral hearing loss.  The grant of service 
connection and the assignment of the disability evaluations 
are effective from December 2, 2002.  The March 2004 rating 
decision also denied service connection for an acquired 
psychiatric disorder.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran more recent VA 
examinations, to search for in-service psychiatric or mental 
health records, and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009). 

The Veteran was afforded VA examinations in January 2004 in 
connection with his claims for service connection for 
cervical disc disease, lumbar disc disease with arthritis, 
GERD, asthma, sinusitis and allergic rhinitis, and bilateral 
hearing loss.  Following the grant of service connection for 
those disabilities in the March 2004 rating decision, he was 
not provided any further examination.  As such, it has been 
six years since his last examinations.  In fact, the 
Veteran's representative submitted a written brief 
presentation in November 2009 contending that these service-
connected disabilities had worsened since the January 2004 
VA examinations and specifically requested contemporaneous 
medical examinations to determine the current severity of 
the disorders.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Moreover, during the pendency of the appeal, the 
Compensation and Pension (C&P) hearing examination 
worksheets were revised to include a discussion of the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities. See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Although the January 2004 VA examiner 
provided audiometric test results, he did not specifically 
comment on the functional effects caused by the Veteran's 
bilateral hearing loss.

Based on the foregoing, the Board finds that more recent VA 
examinations are necessary to assess the current severity 
and manifestations of the Veteran's service-connected 
cervical disc disease, lumbar disc disease with arthritis, 
GERD, asthma, sinusitis and allergic rhinitis, and bilateral 
hearing loss.

In addition, the Veteran told the January 2004 VA mental 
health examiner that he sought mental health treatment 
during his military service.  In this regard, he indicated 
that he saw someone in Panama between 1983 and 1986 and at 
Fort Riley Irwin Army Hospital between 1993 and 1999.  The 
Veteran's service treatment records have been obtained and 
associated with the claims file.  However, based upon a 
review of the documents assembled for appellate review, the 
Board finds that it is unclear as to whether the search for 
service records included clinical records from a mental 
health clinic. Thus, additional efforts should be undertaken 
to attempt to obtain any additional service-related records.

Lastly, the Board notes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the claims file does not 
contain any treatment records dated after November 2005 
other than a March 2006 letter from a private physician.  
Such records may prove to be relevant and probative.  
Therefore, as this case is already being remanded for the 
further development, the RO should take the opportunity to 
obtain and associate with the claims file any and all 
treatment records pertaining to the disabilities on appeal.

Therefore, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following actions:

1. The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  
Specifically, it should be ascertained 
whether mental health records may be 
stored somewhere other than with the 
service treatment records.  These 
efforts should include requesting 
clinical records documenting the 
treatment in Panama between 1983 and 
1986 and at Fort Riley Irwin Army 
Hospital between 1993 and 1999.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his military medical records as well as 
any further action to be taken.

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for the 
disabilities currently on appeal.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
medical records dated from November 2005 
to the present.

3.  The Veteran should be afforded VA 
examinations to ascertain the current 
severity and manifestations of his 
service-connected cervical disc disease, 
lumbar disc disease with arthritis, 
GERD, asthma, sinusitis and allergic 
rhinitis, and bilateral hearing loss.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed. The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disabilities under the rating criteria.

In regards to the Veteran's cervical 
spine and lumbar spine disabilities, the 
examiner should provide the range of 
motion of both segments of the spine in 
degrees and indicate whether there is 
any form of ankylosis.  The examiner 
should also indicate whether the Veteran 
has muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
further state the total duration of 
incapacitating episodes during the 
previous 12 months.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

With respect to GERD, the examiner 
should state whether the Veteran has 
recurrent epigastric distress; 
dysphagia; pyrosis; regurgitation; 
substernal, arm, or shoulder pain; 
vomiting; material weight loss; 
hematemesis; melena; or, anemia.  He or 
she should also comment as to whether 
the Veteran has considerable or severe 
impairment of health.  

Regarding the asthma, the examiner 
should provide the FEV-1 percent 
predicted, the FEV-1/FVC, the DLCO (SB) 
percent predicted, and the maximum 
oxygen consumption.

In regards to the sinusitis and allergic 
rhinitis, the examiner should indicate 
whether the Veteran has polyps, a 
greater than 50 percent obstruction of 
nasal passage on both sides, or complete 
obstruction on one side.  He or she 
should also state the total number of 
incapacitating episodes of sinusitis per 
year requiring prolonged antibiotic 
treatment (lasting four to six weeks) or 
characterized by headaches, pain, and 
purulent discharge and crusting.  

With respect to bilateral hearing loss, 
the Maryland CNC test and a puretone 
audiometry test should be performed.  
The examiner should also comment on the 
effect of the Veteran's bilateral 
hearing loss on his occupational 
functioning and daily activities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  Further 
development may include affording the 
Veteran a VA examination in connection 
with his claim for service connection 
for an acquired psychiatric disorder.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

